DETAILED ACTION
Election/Restrictions
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2021.
Applicant's election with traverse of the Species A invention in the reply is acknowledged.  The traversal is on the ground(s) that a prima facie case has not be established.  This is not found persuasive because the Office clearly set forth the grounds by which the species lacked unity of invention (see top of page 4 in the requirement).  As such, the inventions acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search, e.g., employing different search strategies and/or search queries.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 202 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slanting axis” as it relates to the rotation of the synchronization element [Claim 25], and the “axis that is inclined” as it relates to the engagement section [Claim 28] must be clearly shown / represented or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-30 & 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 17, the phrases “for drawers and the like” line 1 & “to a drawer or the like” line 2, render the claim indefinite because the claim may include elements not actually disclosed (those encompassed by "and the like" / “or the like”), thereby rendering the scope of the claim unascertainable; in line 2, the phrase “the body of a piece of furniture” does not have a proper antecedent basis; and in lines 7-8, the phrase “contoured to functionally connect said fixed guide part and said movable guide part to each other” with respect to the synchronization element is deemed unclear and indefinite since the limitation fails to recite sufficient structural elements and the interconnection of those elements to positively position and define the means by which the connection is achieved so that an integral structural apparatus is defined that is able to function as claimed.  In Claim 24, the use of the phrase “and/or” is deemed indefinite since the use of the recitation and/or is open ended and can constitute multiple meanings thereby not distinctly claiming the subject matter.  In Claim 25, the elected embodiment does not account for the synchronization element being supported so that it can rotate according to a slanting axis.  In Claim 28, the elected embodiment does not account for the engagement section extending according to an axis that is inclined with respect to the longitudinal axis.  In Claim 32, the phrase “one drawer or the like” line 1, renders the claim indefinite because the claim may include elements not actually disclosed (those encompassed by “or the like”), thereby rendering the scope of the claim unascertainable; additionally, the phrase “A piece of furniture” line 1, does not constitute a proper perambulatory phrase since the claim is dependent upon Claim 17 which is directed towards “A pull-out guide”, for examination purposes, the claim will be interpreted as meaning --A pull-out guide according to claim 17, in combination with a piece of furniture--.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 24-28, 30 & 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20-2006012088.  DE`088 teaches of a pull-out guide (1) for drawers comprising a fixed guide part (2) fastenable to a body of a piece of furniture, a movable guide part (4) fixable to a drawer, an intermediate guide part (5) between the fixed guide part and the movable guide part, at least one first sliding carriage (13) interposed between the fixed guide part and the intermediate guide part, at least one second carriage (14) interposed between the movable guide part and the intermediate guide part, and means of synchronizing (figs. 1 & 4) the pull-out guide, wherein the synchronization means comprise at least one synchronization element (6) arranged on the intermediate guide part and contoured to functionally connect the fixed guide part and the movable guide part to each other during the pull-out or retraction movement of the pull-out guide (note fig. 4).  As to Claim 18, the first sliding carriage is interposed between a bent end section of the fixed guide part (note fig. 4 showing a distal horizontal section) and the intermediate guide part and in that the movable guide part has a partially closed section enclosing and surmounting at least partially the intermediate guide part and the bent section of the fixed guide part (all shown in fig. 4).  As to Claim 19, the at least one synchronization element interacts with respective engagement sections (right and left sections as shown in fig. 4) on the fixed guide part and the movable guide part, the engagement sections extending opposite to each other at least along a longitudinal portion of the guide parts (shown).  As to Claim 24, the engagement sections are in the form of engagement surfaces (fig. 4) and wherein the synchronization element is in the form of at least one friction wheel (wheel (6)) supported so that it can rotate on the intermediate guide part and interposed between the engagement surfaces (shown).  As to Claim 25, the synchronization element is supported so that it can rotate according to a vertical (when the guide is rotated 90 degrees) or horizontal (shown in fig. 4) axis.  As to Claim 26, the engagement sections are defined directly on the fixed and movable guide parts (shown).  As to Claim 27, the movable guide part extends according to a longitudinal axis, wherein the engagement section provided on the movable guide part extends according an axis parallel to the longitudinal axis of the movable guide part (shown in fig. 4).  As to Claim 28, the movable guide part extends according to a longitudinal axis (see figs.), wherein the engagement section (7) provided on the movable guide part extends according to an axis that is inclined with respect to the longitudinal axis of the movable guide part in a vertical plane (note the inclined portion along the lower end of the section – in as much as applicant does not depict the claimed feature).  As to Claim 30, the synchronization element is a single element (6) which defines a transmission ratio of 1 between the displacement of the intermediate guide part with respect to the fixed guide part and the displacement of the movable guide part with respect to the intermediate guide part.  As to Claim 32, a piece of furniture (11) is provided with at least one drawer (12) in combination with the pull-out guide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20-2006012088 in view of Hagen et al., [US 3,857,618].  DE`088 teaches applicant’s basic inventive claimed guide as outlined {mapped} above, but does not show the engagement sections being in the form of racks and the synchronization element being in the form of a pinion supported so that the pinion can rotate on the intermediate guide part and interposed between the racks.  However, Hagen is cited as an evidence reference for the known teaching of a pull-out guide (fig. 1) using racks (86) as engagement sections along with a pinion (80) as an synchronization element so that the pinion can rotate between opposing guide parts and maintain a proper relationship between the guide parts in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the synchronization means of DE`088 so as to substitute the engagement sections and wheel with racks and a pinion in view of Hagen’s teaching because this arrangement would provide an alternative sequencing structure by which the racks and pinion assembly maintains the guide parts and carriages in a proper and definite relationship thereby enhancing the synchronized ability without the occurrence of slippage that may be experienced while using an assembly relying upon a wheel maintaining contact between opposing surfaces as dependent upon the needs and/or preferences of the end user.  Regarding Claim 21, as modified, the engagement sections are defined on separate support elements applied on the fixed and movable guide parts (the racks are mounted onto the parts).  Regarding Claim 22, as modified, one of the separate support elements has an extension (7) on which the relative engagement section is defined, the -3-extension protruding in such a way that the engagement section is arranged opposite the other engagement section (fig. 4).  Regarding Claim 23, as modified, the synchronization element is supported so that it can rotate according to an axis, wherein the extension of the separate support element is elastically yielding in a controlled manner in a direction at right angles to the rotational axis of the synchronization element (as readily apparent and in a manner similar to applicant’s structure).  Regarding Claim 29, as modified, the separate support elements are fixable to the guide parts by any number of various fastening techniques (Hagen notes that the separate support elements can be secured to the guide parts by any suitable means such as welding, brazing, or the like - for instance).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
April 15, 2021

/James O Hansen/Primary Examiner, Art Unit 3637